DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of prior-filed application 63/126,803 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 3-5, 11, 13, and 18-20 are objected to because of the following informalities:  
Claims 3, 11, and 18 recite “wherein determining… further comprise”; this should be “further comprises”,
The remaining claims are objected to for dependence on one of claims 3, 11, and 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Earhart et al. (US 2018/0275923). 
Regarding claim 1, Earhart teaches a system (Fig. 1, storage system 160) comprising: 
a memory device (Fig. 1, storage media 130); and 
a processing device, operatively coupled with the memory device, to perform operations (Fig. 1, storage controller 120, where Fig. 6 shows storage controller 600 containing processing circuitry, which is configured to perform the tasks of the storage controller described in Earhart’s disclosure, see [0109]) comprising: 
receiving a workload profile specifying a sequence of memory operations, wherein each memory operation is associated with a type of the memory operation (Fig. 2, storage controller receives data streams from host systems; see also [0039], where each data stream has a different service level agreement and Quality of Service requirement, as well as Fig. 4 and [0077], where data streams from a host are able to be recognized as either write or read commands); 
identifying a traffic class associated with each memory operation of the sequence of memory operations (in the context of Fig. 4 discussing a quality of service controller within storage controller, see [0074], memory operations are able to be identified based on whether the write/read commands originate from a user, see [0077-0078], or background processes such as read and writes and erases, see [0052,0075,0079,0082]); 
queueing each memory operation of the sequence of memory operations, based on the traffic class associated with the memory operation, in a scheduling pool of a plurality of scheduling pools (“Each media access command type and stream is assigned a request queue 430-452. This includes writes, reads, and erases in the case of flash”, [0082], where Fig. 4 shows these request queues for different commands and streams); 
selecting, based on a quality of service (QoS) policy, from the plurality of scheduling pools, one or more memory operations to be serviced within a scheduling time frame (“Arbiter 408 takes requests from these queues and forwards them to storage array 410 for execution. The arbitration algorithm in the stream router enforces the QoS,” [0082], where the arbiter measures performances to ensure that a QoS policy is being met, see [0083-0085]); and 
determining, based on a latency profile, latency periods for each memory operation of the one or more memory operations (“Data stream Service Level Agreement parameters typically include: minimum write bandwidth, maximum write bandwidth, maximum write latency, minimum read bandwidth, maximum read bandwidth, and maximum read latency. Data streams may include user data from one or more specific sources, garbage collection within storage media 230,” [0053]; see also “when a queue owner submits a command to arbiter 340, the time required for that command is estimated,” [0071]; see also “The latency for both read and write commands is measured on a per-command basis. The latency is provisioned with a range target,” [0088]).
Regarding claim 2, Earhart teaches the method of claim 1, and further teaches wherein selecting, based on a quality of service (QoS) policy, from the plurality of scheduling pools, one or more memory operations to be serviced within a scheduling time frame further comprises: 
determining a number of available quality of service (QoS) credits for the traffic class for the scheduling time frame (each read/write queue utilizes token buckets, see [0017], where [0065] describes determining whether a request is conforming or not based on whether there are sufficient tokens; necessarily, a number of tokens must be determined in order to determine whether a request is conforming or not); 
determining, based on the type of the memory operation, a number of QoS credits associated with the memory operation (“When the owner of a bucket performs an operation the appropriate number of tokens for the operation are removed from the bucket,” [0065], implying that servicing an operation includes determining how many tokens are required for the given operation); and 
responsive to determining the number of QoS credits associated with the memory operation is less than the number of available QoS credits for the traffic class, subtracting the number of QoS credits from the available QoS credits (“When the owner of a bucket performs an operation the appropriate number of tokens for the operation are removed from the bucket. When the bucket owner makes a request to perform an operation and it has sufficient tokens in its bucket, the request is deemed conforming. When it lacks sufficient tokens, its request is deemed nonconforming,” [0065]) and indicating that the memory operation is serviced (“When the request is returned to the process's response queue, a completion timestamp 428 is generated,” [0081]).
Regarding claim 7, Earhart teaches the method of claim 1, and further teaches wherein the latency profile includes a plurality of latency periods, wherein each latency period of the plurality of latency periods corresponds to a traffic class and a type of memory operation (SLA agreements may be set in place for data streams, including those received via host and internal processes where the SLA’s include parameters such as write/read latencies, see [0052,0053], teaching that the parameters for latencies are set based on the data stream, reading upon the traffic class, and memory operation (e.g. read/write for host accesses and erase/garbage collection for internal processes); see also “The latency for both read and write commands is measured on a per-command basis. The latency is provisioned with a range target,” [0088]).
Claim 8 is directed to a method and recites steps found within both claims 1 and 2 and can therefore be rejected according to the same rationale of claim 2, incorporating the rationale of claim 1. 
Regarding claim 9, Earhart teaches the method of claim 8, and teaches the method further comprising:
Determining, based on a latency profile, a latency period for the memory operation (“Data stream Service Level Agreement parameters typically include: minimum write bandwidth, maximum write bandwidth, maximum write latency, minimum read bandwidth, maximum read bandwidth, and maximum read latency. Data streams may include user data from one or more specific sources, garbage collection within storage media 230,” [0053]; see also “The latency for both read and write commands is measured on a per-command basis. The latency is provisioned with a range target,” [0088]) and indicating the memory operation is serviced after the latency period for the memory operation has elapsed (“When the request is returned to the process's response queue, a completion timestamp 428 is generated,” [0081]).
Claim 10 recites an additional method limitation found in claim 1 and can therefore be rejected according to the rationale of claim 2, incorporating the rationale of claim 1. 
Claim 15 is rejected according to the same rationale of claim 7.
Regarding claim 16, Earhart teaches a non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to execution one or more operations (Fig. 6 , internal storage system 640, which stores software, see also [0110] describing storage system 640 as non-transitory, and [0112] describing software which when executed by processing circuitry, operates the functions of the storage controller) identical to method claim 1 and can be rejected according to the same rationale of claim 1. 
Claim 17 is rejected according to the same rationale of claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Earhart in view of Coffin (US 2017/0351555).
Regarding claim 3, Earhart teaches the method of claim 1, and further teaches wherein determining, based on a latency profile, latency periods for each memory operation of the one or more memory operations further comprises: 
determining, based on the latency profile, memory operation latency periods for each memory operation of the one or more memory operations (“The latency for both read and write commands is measured on a per-command basis. The latency is provisioned with a range target,” [0088]); 
Earhart fails to anticipate wherein determining latency periods further comprises:
determining a traffic class latency period by summing memory operation latency periods corresponding to memory operations of the traffic class; and
determining a latency period for the scheduling time frame by selecting a largest traffic class latency period among traffic class latency periods of a plurality of traffic classes.
Earhart’s provides for a number of flash interfaces in Fig. 3, where commands are routed from queues to a particular interface via the interface.  Of particular note, “Each flash interface 362-372 estimates the time it would require to complete all commands in its queue,” [0072]. 
An obvious modification can be identified: incorporating the calculation of a total latency for commands queued in flash interfaces into the earlier submission queues shown in Fig. 4.  Such a modification would read upon the determination of a traffic class latency period by summing memory operation latency periods corresponding to memory operations of the traffic class.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Earhart’s calculation of time latency for an entire queue into the process queues.  Earhart provides that the context of the flash interface total latency allows for the arbiter to avoid issuing commands that are around a maximum latency guarantee for SLA’s and balancing routing operations based on busy/idle partitions, see [0072].  This same logic can be applied to monitoring the different queues for user/internal process operations, as one goal/requirement of Earhart’s system is to have internal/overhead processes meet SLA requirements as well, see [0040,0041], despite being lower priority than user accesses, see [0079].  Earhart’s latency calculation for an entire queue provides a way to also monitor the latencies of pending requests in these lower priority queues.
This modification to Earhart still fails to teach the step of
determining a latency period for the scheduling time frame by selecting a largest traffic class latency period among traffic class latency periods of a plurality of traffic classes.
Coffin’s disclosure is related to scheduling process tasks based on queues and as such comprises analogous art in the same field of endeavor of queue management.
As part of this disclosure, Coffin depicts an example process where a processor executes tasks from one queue (Fig. 15, steps 1522 and 1524 pulling/executing tasks from task 1 input queue), and at a later point in time, determining whether other queues may have higher demand (Fig. 15, determination 1532).  In making a selection of a new input queue (Fig. 15, step 1536), “the scheduler 883 selects 1536 a new input queue. For example, the scheduler 883 may select the input queue with the greatest depth, or among input queues tied for the greatest depth,” [0109], where in the example of Fig. 15 this is shown to be task 2 input queue with a depth of 8 tasks.
An obvious modification can be identified: incorporating maintaining a queue depth into Earhart’s system, as well as the ability to determine which queue to pull tasks from, where the queue selected has a greatest demand (in Coffin this is just queue depth, in Earhart as modified above, this is the total latency of a particular queue).  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Coffin’s queue re-selection process, and in particular selecting a queue based on a greatest demand, into Earhart’s arbiter, as this allows for the ability to identify and select queues featuring higher demands, see Coffin abstract, such as SLA requirements, see Earhart [0040,0041,0079].
Regarding claim 4, the combination of Earhart and Coffin teaches method of claim 3, but the combination as cited so far fails to teach the method further comprising: 
determining a number of scheduling time frames required to service the sequence of memory operations; 
determining a total latency period for the number of scheduling time frames, as follows.
Earhart discloses in [0067-0071] that token distribution rates are based on a summation of all SLA properties across all queues, seen in the consideration of a summation of the distribution rates for all write queues and all read queues in the equation of [0070].  
A further modification can be identified: incorporating a summation of queue depths and queue latencies, as disclosed in the claim 3 rationale, across all write and read queues of Earhart.  Such a modification reads upon the determination of the number of scheduling time frames (the summation of the queue depths provides a total number of operations to schedule) as well as a total latency (the summation of the queue latencies necessarily presents a total latency).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Earhart’s summation of SLA properties in the context of token management to a broader summation of queue depths and latencies, as providing a total number of operations to schedule/total latency will help balance monitoring the flash memory array’s bandwidth with the SLA/QoS guarantees of the overall system.
Regarding claim 5, the combination of Earhart and Coffin teaches the method of claim 3, and Earhart further teaches wherein the plurality of traffic classes include at least one of: host read, host write, background read, and background write, and background erase (Fig. 4 shows user based read/write queues, internal process read and write queues, and internal process erase queues)
Claim 11 is rejected according to the same rationale of claim 3. 
Claim 12 is rejected according to the same rationale of claim 4, incorporating the rationale of claim 3. 
Claim 13 is rejected according to the same rationale of claim 5. 
Claims 18-20 are rejected according to the same rationale of claims 3-5. 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earhart in view of Yoo et al. (“Reinforcement Learning-Based SLC Cache Technique for Enhancing SSD Write Performance”).
Regarding claim 6, Earhart teaches the method of claim 1, but fails to teach wherein a plurality of memory operation types include at least one of: single level cell (SLC) read, SLC write, quad level cell (QLC) lower page (LP) write, QLC upper page (UP) write, QLC extra page (XP) write, and QLC top page (TP) write.
While Earhart refers to its storage media as a SSD/flash media (see Fig. 3 with multiple flash interfaces, [0014,0015] describing SSD background operations identical to the background operations of internal processes in [0031]), not enough detail is provided concerning the SSD’s being utilized.
Yoo’s disclosure relates to flash memory and as such comprises analogous art.
As part of this disclosure, Yoo describes SLC and QLC blocks in the abstract, showing in Table 1 how different SLC/QLC operations feature different latencies.
An obvious combination can be identified: combining Yoo’s disclosure of SLC and QLC memories, including different SLC and QLC read/write/erase latencies with Earhart’s system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Yoo and Earhart’s disclosures.  Both elements are available as prior art, and as Yoo provides greater details to SSD operations where Earhart’s queueing system is based on operating with SSD’s, then one of ordinary skill in the art would recognize that combining the two disclosures only needs additional considerations for whether a read/write is directed at SLC/TLC/QLC cells.  Such a combination would be predictable, as Yoo’s disclosure already provides for this consideration on how accessing these different cells affects latency.
Claim 14 is rejected according to the same rationale of claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/407,411. Although the claims at issue are not identical, as seen in the following table, they are not patentably distinct from each other because the difference in statutory category is an obvious variant between each other.  In addition, while some details are different (the instant application looking at QoS credits for a traffic type instead of a memory operation type), the details are largely the same, and feature minor difference that would be obvious to one of ordinary skill in the art. 
Claim 8, instant application
Claim 1, 17/407,411
A method, comprising: 




	receiving a workload profile specifying a sequence of memory operations, wherein each memory operation is associated with a type of the memory operation; 
	identifying a traffic class associated with a memory operation of the sequence of memory operations; 
	determining, based on a type of the memory operation, a number of quality of service (QoS) credits associated with the memory operation; 
	determining a number of available QoS credits for the traffic class for a scheduling time frame; and 
	responsive to determining that the number of QoS credits associated with the memory operation is less than the number of available QoS credits of the traffic class, subtracting the number of QoS credits from the available QoS credits to indicate that the number of QoS credits is no longer available for the traffic class, and indicating that the memory operation is serviced.
A system comprising: 
	a memory device; and 
	a processing device, operatively coupled with the memory device, to perform operations comprising: 
	receiving, by a just-in-time (JIT) scheduler, a request to perform a memory operation using a hardware resource associated with the memory device; 
	identifying a traffic class corresponding to the memory operation; 

	determining a number of available quality of service (QoS) credits for the traffic class during a current scheduling time frame; 

	determining a number of QoS credits associated with a type of the memory operation; 

	responsive to determining the number of QoS credits associated with the type of the memory operation is less than the number of available QoS credits, submitting the memory operation to a memory device.
Claim 10, instant application
Claim 2, 17/401,411
The method of claim 8, further comprising: 

	queueing the memory operation in a scheduling pool of a plurality of scheduling pools, wherein the scheduling pool is associated with the traffic class of the memory operation.
The system of claim 1, wherein receiving the request further comprises: 
	queueing the request in a scheduling pool of a plurality of scheduling pools, wherein the scheduling pool is associated with the traffic class and the hardware resource; and 
	dequeuing the request from the scheduling pool of the plurality of scheduling pools using a round robin algorithm.

Claims 1, 2, 7, 9 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/407,411 in view of Earhart. For brevity, only a comparison of claims 1 and 2 is shown in the table below; the analysis is identical with claims 16 and 17 and only differs by statutory category.  For clarity, as the order of limitations are not identical between applications, the claims in the instant claim are presented in order, and the limitations of the copending application’s claims are moved around. 
Claim 1, instant application
Claim 2, 17/407,411 (incorporating claim 1)
A system comprising: 
	a memory device; and 
	a processing device, operatively coupled with the memory device, to perform operations comprising: 
	receiving a workload profile specifying a sequence of memory operations, wherein each memory operation is associated with a type of the memory operation; 
	identifying a traffic class associated with each memory operation of the sequence of memory operations; 
	queueing each memory operation of the sequence of memory operations, based on the traffic class associated with the memory operation, in a scheduling pool of a plurality of scheduling pools; 
	selecting, based on a quality of service (QoS) policy, from the plurality of scheduling pools, one or more memory operations to be serviced within a scheduling time frame; and 	determining, based on a latency profile, latency periods for each memory operation of the one or more memory operations.
A system comprising: 
	a memory device; and 
	a processing device, operatively coupled with the memory device, to perform operations comprising: 
	receiving, by a just-in-time (JIT) scheduler, a request to perform a memory operation using a hardware resource associated with the memory device; 
	identifying a traffic class corresponding to the memory operation; 
…
	queueing the request in a scheduling pool of a plurality of scheduling pools, wherein the scheduling pool is associated with the traffic class and the hardware resource; and 

…

	
Claim 2, instant application 
Claim 2, 17/407,411
The system of claim 1, wherein selecting, based on a quality of service (QoS) policy, from the plurality of scheduling pools, one or more memory operations to be serviced within a scheduling time frame further comprises: 
	determining a number of available quality of service (QoS) credits for the traffic class for the scheduling time frame; 
	determining, based on the type of the memory operation, a number of QoS credits associated with the memory operation; and 
	responsive to determining the number of QoS credits associated with the memory operation is less than the number of available QoS credits for the traffic class, subtracting the number of QoS credits from the available QoS credits and indicating that the memory operation is serviced.
The system of claim 1, wherein receiving the request further comprises: 



	determining a number of available quality of service (QoS) credits for the traffic class during a current scheduling time frame; 	determining a number of QoS credits associated with a type of the memory operation; 

	responsive to determining the number of QoS credits associated with the type of the memory operation is less than the number of available QoS credits, submitting the memory operation to a memory device.

As seen above, there are limitations not taught by the copending application.  In addition, claims 7, 9, and 15, are not disclosed in the copending application.  The missing limitations and subject matter of claims 7, 9, and 15 are taught in Earhart, as seen in the rejection under 35 U.S.C. 102.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of Earhart’s queueing system, as Earhart’s queueing system allows a system greater control/versatility of monitoring and matching QoS/SLA guarantees.
Claims 3, 4, 11, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/407,411 in view of Earhart and Coffin.
The rejection of the claims follows the same rationale as presented in the rejection under 35 U.S.C. 103 incorporating more details from Earhart and Coffin. 
Claims 5, 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8 of copending Application No. 17/407,411 in view of Earhart and Coffin, where the subject matter of claim 8 of application 17/407,411 reads upon the subject matter of claim 5, as seen below (claims 13 and 20 follow the same comparison, just with different parent claims/statutory categories).
Claim 5, instant application
Claim 8, 17/407,411
The method of claim 3, wherein the plurality of traffic classes include at least one of: host read, host write, background read, and background write, and background erase.
The system of claim 1, wherein the traffic class is one of: host read, host write, and background operation.


Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/407,411 in view of Earhart and Yoo. 
The rejection of the claims follows the same rationale as presented in the rejection under 35 U.S.C. 103 incorporating more details from Earhart and Yoo. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qian et al. (“A Configurable Rule based Classful Token Bucket Filter Network Request Scheduler for the Lustre File System”) discloses a storage architecture utilizing token buckets for separate classes,
Stoica et al. (“Enabling 3D QLC NAND flash”) disclose SLC and QLC programming details,
Zhang et al. (“An Efficient, QoS-aware I/O Scheduler for Solid State Drive”) discloses application based queues and using application SLA’s to determine how to queue and execute operations,
Ohba (“QLWFQ: A Queue Length Based Weighted Fair Queueing Algorithm in ATM Networks”) discloses using current queue lengths in a determination when to schedule operations,
Jonnala et al. (US 10,216,660) discloses a comparison of a cumulative latency for a sequential class of operations with a latency of an operation of a random class,
Tylik et al. (US 10,268,419) discloses having token buckets for executing operations in particular locations of storage,
Muralimanohar et al. (US 2017/0315914) discloses utilizing a total latency of requests and a number of requests as a measure of a total latency for a memory bank,
Wells et al. (US 2019/0278515) discloses commands having a particular latency cost and managing processing costs based on an overall budget,
Benisty (US 2020/0326890) discloses using QoS arbitration to fetch commands for an SSD,
Shergill et al. (US 2020/0334163) discloses monitoring a total IO count/total latency of for a read cache,
Vansteenkiste et al. (US 2021/0191650) discloses using token buses across queues of multiple classes,
Tran (US 2021/0326141) discloses using a counter to measure cumulative throughput for executing operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139